Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Muncy on 02/10/2020.
The application has been amended as follows: 

Claims 5-7 and 12-15 are cancelled.

Claim 1 line 14, "descends" should be --to descend—.
Claim 4 lines 1-2 “wherein a plurality of the solid particles are disposed side by side” should be –wherein the supporting body is a plurality of solid particles which are disposed side by side--. 
Claim 8 line 4 "an on/off state" should be --the on/off state-- which was recited previously in claim 1.
Claim 10 line 1 and line 3 "ID number" should be --identification number--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the combination of a termite detection device with a supporting body meant to flow or roll out from a deep hole made in a bait strip 
US 5572967 A to Tanaka and JP 09172934 A to Tachikawa teach termite detection devices with a detection switch, where when a termite enters the device and bites through the bait strip of the device, the supporting body descends. The supporting body, which supports a detected body such as 21 of Tachikawa or 85 of Tanaka, descends due to the damage made in the bait strip by a termite, thus moving the detected body out of range of the detection switch and alerting a user to the presence of termites.
However, neither Tanaka nor Tachikawa teach wherein the supporting body flows out of the hole made by termites biting through the bait strip. In fact, Tanaka and Tachikawa both teach solid supporting bodies which are not meant to flow or exit the hole bitten through by a termite. Instead, their respective supporting bodies only descend.
CN 201754724 U to Shude teaches round non-metal bead bodies which are disposed in the deep hole of the device, however these non-metal bead bodies do not offer support or demonstrate any supportive functionality for a detected body. Instead, the device of Shude uses these non-metal bead bodies as part of its connective circuit, and therefore it would not be obvious to combine either Tanaka or Tachikawa with Shude to arrive at substituting the support of Tanaka and Tachikawa with the beads of Shude.
US 20070256350 A1 to Cates teaches low density bait with passageways and interstitial spaces filled with biological habitation media such as fine sand. Additionally, Cates teaches supporting a detected body that, while is not sensed by an electronic sensor as in Tanaka or Tachikawa, will still move upon the intrusion of termites to alert a user. However, the biological habitation media, such as sand, is not used to retain or support this detection medium, and it is not stated to be able to flow out of the penetration holes made by the termite. Instead, the sand merely fills spaces in the bait material to attract the termites. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647